The petition satisfies the requirements of SCR 98(5). Accordingly,
                we approve attorney Brady Williams Keresey's resignation. SCR
                98(5)(a)(2). The petition is hereby granted.
                            It is so ORDERED.




                                                    Gibbons


                                                                                J.



                                                          /       iteatx




                                                               C:4-2r
                                                    Parraguirre


                                                                                J.
                                                    Douglas


                                                                                J.
                                                    Cherry


                                                                                J.
                                                    Saitta


                cc: David A. Clark, Bar Counsel
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Brady Williams Keresey
                     Perry Thompson, Admissions Office, United States Supreme Court


SUPREME COURT
        OF
     MD/ACIP.
                                                      2
(0) 1947A